Citation Nr: 1828843	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-42 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUE

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985, and from October 1988 to January 1996.

These matters come before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Salt Lake City, Utah.


FINDINGS OF FACT

1.  There is no evidence of a cardiac diagnosis in service or within one year of service, cardiac disorders are not an undiagnosed illness or a medically unexplained chronic multisymptom illness, and there is no competent opinion which relates a cardiac disorder to any aspect of service.

2.  There is no evidence of a diabetes mellitus diagnosis in service or within one year of service, diabetes mellitus is not an undiagnosed illness or a medically unexplained chronic multisymptom illness, and there is no competent opinion which related diabetes mellitus to any aspect of service.

3.  There is no evidence of hearing loss in service or within one year of service, hearing loss is not an undiagnosed illness or a medically unexplained chronic multisymptom illness, and there is no competent opinion which related hearing loss to any aspect of service.








CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a claimed cardiac disability, to include as due to environmental hazards in the Gulf War, have not been met. 38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.317 (2017).

2.  The criteria for entitlement to service connection for diabetes mellitus, to include as due to environmental hazards in the Gulf War, have not been met. 38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.317 (2017). 

3.  The criteria for entitlement to service connection for hearing loss, to include as due to environmental hazards in the Gulf War, have not been met. 38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, the chronic disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from active service.  38 C.F.R. § 3.307(a)(3) (2017).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss. Hensley, 5 Vet. App. at 157. 

Presumptive service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a)(1) (2017).

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (2017).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.117(a)(1)(ii) (2017).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii) (2017).

Lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

The Veteran contends that his claimed disabilities are related to service, to include as due to environmental hazards in the Gulf War.

Service personnel records show the Veteran was awarded the Southwest Asia Service Medal during the Persian Gulf War.

Service medical records show complaints of chest pain and an incident in which the Veteran passed out during physical training.  The Veteran was diagnosed with exercise induced restrictive airway disease and asthma.  (He is service connected for asthma, evaluated as 30 percent disabling.)  

A September 1985 radiologic report noted that the heart, mediastinum, and great vessels are normal.

A June 1992 electrocardiogram was noted as within normal limits.

The service medical records do not show evidence of high blood pressure or a diagnosed cardiac disability.

A March 2012 medical record noted that the Veteran had an abnormal electrocardiogram.

The Veteran's primary care physician noted asymptomatic occasional premature ventricular contraction in a May 2012 treatment record.  That physician opined that the examination was otherwise normal based on a normal exercise stress test, normal heart rate, and no heart murmur.

A May 2013 record noted that the Veteran was treated by a cardiologist for premature ventricular contractions in 2012, but that the stress test was good.

The Board finds that the record does not show a currently diagnosed cardiac disability present in service, or within one year of separation from service, and no probative evidence links this disability to service.  In these circumstances, a basis upon which to establish service connection has not been presented.  

In this regard, the Board acknowledges that the Veteran has asserted that the claimed cardiac disability was caused by service.  However, the Board finds that the lay statements relating to both the medical diagnosis and etiology of the disability are not competent.  The Veteran, as a layperson, is not competent to provide a medical diagnosis of the claimed disability, or speak to such complex matters such as the etiology of the claimed disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and thus entitlement to service connection for a cardiac disability, to include as due to environmental hazards in the Gulf War, is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records do not show a diagnosis of or treatment for diabetes mellitus.  A June 2013 laboratory report showed high hemoglobin levels, indicative of diabetes.  This, however, is many years post service and no probative opinion links diabetes mellitus to any aspect of service.  Additionally, diabetes mellitus is not an undiagnosed illness, a medically unexplained chronic multi symptom illness, or a diagnosed illness that the Secretary determined to warrant a presumption of service-connection.  38 C.F.R. § 3.317 (2017).

The Board acknowledges that the Veteran has asserted that diabetes mellitus was caused by service.  However, the Board finds that the lay statements relating to both the medical diagnosis and etiology of the disability are not competent.  The Veteran, as a layperson, is not competent to provide a medical diagnosis of the claimed disability, or speak to such complex matters such as the etiology of the claimed disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and thus entitlement to service connection for diabetes mellitus, to include as due to environmental hazards in the Gulf War, is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records do not show a diagnosis of or treatment for hearing loss.  An examination conducted for VA purposes in September 2014, revealed a diagnosis of bilateral hearing loss, but this is many years after the Veteran's period of active service and it is not an undiagnosed illness, a medically unexplained chronic multi symptom illness, or a diagnosed illness that the Secretary determined to warrant a presumption of service-connection.  In addition, the examiner expressed an opinion that this disability was not related to service, explaining it was unlikely because the in-service audiograms approximating the time of the Veteran's in-service acoustic trauma failed to show any hearing loss or hearing threshold shifts.  The obvious logic is that if current disability was related to service noise exposure, it would have been detected as she described at the time of the in-service tests.  As this qualified examiner considered the results of current testing, the Veteran's reported history, and the content of the record, her opinion is accorded great weight.  There is no countering opinion from any medical provider.  In these circumstances, the conclusion must be that the evidence fails to support a link between the Veteran's current hearing loss and service.  As the preponderance of the evidence is against the claim, entitlement to service connection for bilateral hearing loss, to include as due to environmental hazards in the Gulf War, is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
The Board acknowledges that the Veteran has asserted his hearing loss was caused by service.  However, the Board finds that the lay statements relating to the medical etiology of the disability are not competent.  The Veteran, as a layperson, is not competent to speak to such complex matters such as the etiology of the claimed disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



ORDER

Entitlement to service connection for a cardiovascular disability is denied.

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for bilateral hearing loss is denied.   


_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


